                  Case 2:21-cv-00039-RSL Document 15 Filed 04/09/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
                                         UNITED STATES DISTRICT COURT
 8                                      WESTERN DISTRICT OF WASHINGTON
 9                                                AT SEATTLE

10
                                                               Cause No. 2:21-cv-39
11   ROBERT KESSLER,
12                                    Plaintiff,
                                                               JOINT STIPULATION OF DISMISSAL
13                                  -vs-                       WITH PREJUDICE
14   ESQUIN WINE MERCHANTS L.L.C., and
     2700 4TH AVENUE SOUTH L.P.,
15   individually.
16
                                      Defendants.
17
18             Plaintiff, Robert Kessler, and both Defendants in this matter by and through their respective
19
     undersigned counsel, hereby file this Joint Stipulation of Dismissal to dismiss with prejudice
20
     pursuant to the parties’ settlement agreement and LCR 7(d)(1).
21
               IT IS SO ORDERED, this matter shall be Dismissed with prejudice.
22
                                                 9th day
                                     Dated this ____          April
                                                       y of _______________, 2021.
23
24
                                                         ________________________________
25                                                       United States District Co
                                                                                Court
                                                                                   rt JJudge
                                                                                         dge
26
27

     Joint Stipulation to Dismiss      Page | - 1 -                                   Enabled Law Group
                                                                                      P.O. Box 4523
                                                                                      Missoula, MT 59806
                                                                                      (406) 493-1084
                  Case 2:21-cv-00039-RSL Document 15 Filed 04/09/21 Page 2 of 2




 1
 2
                DATED this 30 March 2021.
 3
                                                   Respectfully submitted,
 4
 5
                                                   /s/ M. William Judnich
 6                                                 M. William Judnich
                                                   WSBA #56087
 7
                                                   Enabled Law Group
 8                                                 P.O. Box 4523
                                                   Missoula, Montana 59806
 9                                                 Telephone: 406-493-1084
                                                   Email: MJ@Enabledlawgroup.com
10
11                                                 /s/ Courtenay Patterson
12                                                 Courtenay Patterson, Esq.
                                                   1716 N. Main St., Suite A #331
13                                                 Longmont, CO 80501
14                                                 (720) 222-9551
                                                   Courtenay.patterson@gmail.com
15                                                 Attorney for Defendants
16
17
18
19
20
21
22
23
24
25
26
27

     Joint Stipulation to Dismiss   Page | - 2 -                             Enabled Law Group
                                                                             P.O. Box 4523
                                                                             Missoula, MT 59806
                                                                             (406) 493-1084
